Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  " “a different straight line perpendicular to the first row” reading on the chip pad arrangement cited in independent claim 1, lines 7-14 and illustrated in Fig. 2A.  This interpretation is to be confirmed by applicant in the next Office action.
Claim 5 objected to because of the following informalities:  " “a different straight line parallel to the first row” reading on the chip pad arrangement cited in independent claim 1, lines 7-14 and illustrated in Fig. 2A.  This interpretation is to be confirmed by applicant in the next Office action.
Claim 9 objected to because of the following informalities:  "  This interpretation is to be confirmed by applicant in the next Office action.
Claim 10 is objected to because of the following informalities:  "in a mirror relationship" in line 3 is unclear.  It is not clear whether the mirror relationship is referring to a structural layout of the chip pads, or if it is referring to the functional layout of the chip pads.  For the sake of compact prosecution, claim 10 is interpreted in the instant Office action as follows: "in a mirror relationship" is being interpreted as "functionally in a mirror relationship", as illustrated in Fig. 4.  This interpretation is to be confirmed by applicant in the next Office action.
Claim 14 objected to because of the following informalities:  " “a different straight line perpendicular to the first row” reading on the chip pad arrangement cited in independent claim 11, lines 8-15 and illustrated in Fig. 2A.  This interpretation is to be confirmed by applicant in the next Office action.
Claim 15 objected to because of the following informalities:  " “a different straight line parallel to the first 
Claim 2 objected to because of the following informalities:  "in a mirror relationship"  This interpretation is to be confirmed by applicant in the next Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
"straight line parallel to the first row", reading on Figs. 2C or 2D.  However, this arrangement is mutually exclusive from the arrangement cited in independent claim 1, lines 7-14 which read on Fig. 2A.  For the sake of compact prosecution, claim 4 is interpreted in the instant Office action as “straight line parallel to the first row” is equivalent to “straight line perpendicular to the first row”.
Regarding claim 5, line 2 recites the limitation "straight line perpendicular to the first row", reading on Figs. 2C or 2D.  However, this arrangement is mutually exclusive from the arrangement cited in independent claim 1, lines 7-14 which read on Fig. 2A.  For the sake of compact prosecution, claim 5 is interpreted in the instant Office action as “straight line perpendicular to the first row” is equivalent to “straight line parallel to the first row”.
Regarding claim 14, line 2 recites the limitation "straight line parallel to the first row", reading on Figs. 2C or 2D.  However, this arrangement is mutually exclusive from the arrangement cited in independent claim 1, lines 8-15 which read on Fig. 2A.  For the sake of compact prosecution, claim 14 is interpreted in the instant Office action as “straight line parallel to the first row” is equivalent to “straight line perpendicular to the first row”.
Regarding claim 15, lines 2-3 recite the limitation "straight line perpendicular to the first row", reading on Figs. 2C or 2D.  However, this arrangement is mutually exclusive from the arrangement cited in independent claim 11, lines 8-15 which read on Fig. 2A.  For the sake of compact prosecution, claim 15 is interpreted in the instant Office action as “straight line perpendicular to the first row” is equivalent to “straight line parallel to the first row”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariyazaki (US 20190198463 A1).
Regarding independent claim 1, Kariyazaki discloses an integrated circuit chip (Fig. 6; CHP1), having an active surface (3t) and a first chip pad arrangement (Fig. 7; 3PD1, 3PD2, 3PD3, 3PD4, see annotated figure below) located on the active surface, the first chip pad arrangement comprising: a first pair of chip pads (3PD1); a second pair of chip pads (3PD2); a third pair of chip pads (3PD3); and a fourth pair of chip pads (3PD4), wherein the first pair of chip pads and the second pair of chip pads are sequentially arranged in a first row along a side edge of the active surface, the third pair of chip pads and the fourth pair of chip pads are sequentially arranged in a second row along the side edge of the active surface, the first pair of chip pads is located between the side edge of the active surface and the third pair of chip pads, the second pair of chip pads is located between the side edge of the active surface and the fourth pair of chip pads, the first pair of chip pads is one of a first transmission differential pair chip pad and a first reception differential pair chip pad (Tx; [0065]), and the fourth pair of chip pads is the other one of the first transmission differential pair chip pad and the first reception differential pair chip pad (Rx; [0065]), the second pair of chip pads is one of a second transmission differential pair chip pad and a second reception differential pair chip pad (Tx; [0065]), and the 
Illustrated below is a marked and annotated figure of Fig. 7 of Kariyazaki.

    PNG
    media_image1.png
    530
    699
    media_image1.png
    Greyscale

Regarding claim 2, Kariyazaki discloses an integrated circuit chip (Fig. 7), wherein projections (dotted reference lines) of the first pair of chip pads (3PD1) and the fourth pair of chip pads (3PD4) on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 3, Kariyazaki discloses an integrated circuit chip (Fig. 7), wherein projections (dotted reference lines) of the third pair of chip pads (3PD3) and the second pair of 
Regarding claim 4 as noted in the objection and 112(d) rejection, Kariyazaki discloses an integrated circuit chip (Fig. 7), wherein projections (dotted reference lines) of the first pair of chip pads (3PD1) and the third pair of chip pads (3PD3) on a straight line perpendicular to the first row partially overlap or completely overlap with each other (L4), and projections of the fourth pair of chip pads (3PD4) and the second pair of chip pads (3PD2) on a different straight line perpendicular to the first row partially overlap or completely overlap with each other (L3).
Regarding claim 5 as noted in the objection and 112(d) rejection, Kariyazaki discloses an integrated circuit chip (Fig. 7), wherein projections (dotted reference lines) of the first pair of chip pads (3PD1) and the second pair of chip pads (3PD2) on a straight line parallel to the first row partially overlap or completely overlap with each other (L1), and projections of the third pair of chip pads and the fourth pair of chip pads on a different straight line parallel to the first row (L2) partially overlap or completely overlap with each other.
Regarding claim 6, Kariyazaki discloses an integrated circuit chip (Fig. 7), wherein the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) further comprises: a ground chip pad (Vxs; [0066] “which supplies a reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of chip pads (3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4).
Regarding claim 7, Kariyazaki discloses an integrated circuit chip (Fig. 7), wherein the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) further comprises: a first ground chip pad (Vxs; [0066] “which supplies a reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of chip pads (3PD1), the second pair 
Regarding claim 8, Kariyazaki discloses an integrated circuit chip (Fig. 7), wherein the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) further comprises: a first ground chip pad (Vxs), located between the first pair of chip pads(3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4); a second ground chip pad (Vxs2), located between the first pair of chip pads and the third pair of chip pads; and a third ground chip pad (Vxs3), located between the second pair of chip pads and the fourth pair of chip pads.
Regarding claim 9 as noted in the objection, Kariyazaki discloses an integrated circuit chip (Fig. 7), further comprising: a second chip pad arrangement (3PD1-2, 3PD2-2, 3PD3-2, 3PD4-2), located on the active surface (3t, as shown in Fig 6) and arranged side by side with the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) along the side edge of the active surface, wherein a layout of chip pads of the second chip pad arrangement and a layout of chip pads of the first chip pad arrangement are structurally symmetrical to each other.
Regarding claim 10 as noted in the objection, Kariyazaki discloses an integrated circuit chip (Fig. 7), wherein the layout of chip pads of the second chip pad arrangement (3PD1-2, 3PD2-2, 3PD3-2, 3PD4-2) and the layout of chip pads of the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) are in a mirror relationship.


Illustrated below is a marked and annotated figure of Fig. 11 of Kariyazaki.

    PNG
    media_image2.png
    463
    670
    media_image2.png
    Greyscale

Regarding claim 12, Kariyazaki discloses a package substrate (Fig. 6; SUB1), wherein projections (Fig. 11; dotted reference lines) of the first pair of substrate pads (2PD1) and the fourth pair of substrate pads (2PD4) on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 13, Kariyazaki discloses a package substrate (Fig. 6; SUB1), wherein projections (dotted reference lines) of the third pair of substrate pads (2PD3) and the second pair of substrate pads (2PD2) on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 14 as noted in the objection and 112(d) rejection, Kariyazaki discloses a package substrate (Fig. 6; SUB1), wherein projections (dotted reference lines) of the first pair of substrate pads (2PD1) and the third pair of substrate pads (2PD3) on a straight line perpendicular 
Regarding claim 15 as noted in the objection and 112(d) rejection, Kariyazaki discloses a package substrate (Fig. 6), wherein projections (dotted reference lines) of the first pair of substrate pads (Fig. 11; 2PD1) and the second pair of substrate pads (2PD2) on a straight line parallel to the first row (L1) partially overlap or completely overlap with each other, and projections of the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4) on a different straight line parallel to the first row (L2) partially overlap or completely overlap with each other.
Regarding claim 16, Kariyazaki discloses a package substrate (Fig. 6; SUB1), wherein the first substrate pad arrangement (2PD) further comprises: a ground substrate pad (Fig. 11; Vys; [0112] “which supply the reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4).
Regarding claim 17, Kariyazaki discloses a package substrate (Fig. 6; SUB1), wherein the first substrate pad arrangement (2PD) further comprises: a first ground substrate pad (Fig. 11; Vys; [0112] “which supply the reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4); a second ground substrate pad (Vys2), located on one side of the first pair of substrate pads and the third pair of substrate pads farther from the first ground substrate pad; and 
Regarding claim 18, Kariyazaki discloses a package substrate (Fig. 6; SUB1), wherein the first substrate pad arrangement (2PD) further comprises: a first ground substrate pad (Fig. 11; Vys; [0112] “which supply the reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4); a second ground substrate pad (Vys2), located between the first pair of substrate pads and the third pair of substrate pads; and a third ground substrate pad (Vys3), located between the second pair of substrate pads and the fourth pair of substrate pads.
Regarding claim 19, Kariyazaki discloses a package substrate (Fig. 6; SUB1), further comprising: a second substrate pad arrangement (Fig, 11; 2PD1-2, 2PD2-2, 2PD3-2, 2PD4-2), located on the chip area (portion of 2t under CHP1) and arranged side by side with the first substrate pad arrangement (2PD1, 2PD2, 2PD3, 2PD4) along the side edge of the chip area, wherein a layout of substrate pads of the second substrate pad arrangement and a layout of substrate pads of the first substrate pad arrangement are symmetrical to each other.
Regarding claim 20, Kariyazaki discloses a package substrate (Fig. 6; SUB1), wherein the layout of substrate pads (2PD) of the second substrate pad arrangement (Fig, 11; 2PD1-2, 2PD2-2, 2PD3-2, 2PD4-2) and the layout of substrate pads of the first substrate pad arrangement (2PD1, 2PD2, 2PD3, 2PD4) are functionally in a mirror relationship.

Regarding independent claim 24, Kariyazaki discloses an electronic assembly (Fig. 6), comprising: a package substrate (SUB1), having a chip area (portion of 2t under CHP1) and a 
Regarding claim 25, Kariyazaki discloses an electronic assembly (Fig. 6), wherein the integrated circuit chip (CHP1) has an active surface (3t) and a first chip pad arrangement (3PD) located on the active surface, and the first chip pad arrangement comprises: a first pair of chip pads(Fig. 7; 3PD1); a second pair of chip pads (3PD2); a third pair of chip pads (3PD3); and a fourth pair of chip pads (3PD4), wherein the first pair of chip pads and the second pair of chip 
Regarding claim 26, Kariyazaki discloses an electronic apparatus (Fig. 11), wherein the first substrate pad arrangement (2PD) further comprises: a ground substrate pad (Vys), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4), the first chip pad arrangement(Fig. 7; 3PD) further comprises: a ground chip pad (Vxs), located between the first pair of chip pads (3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4), wherein the ground chip pad and the ground substrate pad are electrically connected ([0087] “The plurality of electrodes 3PD of the semiconductor chip CHP1 and the plurality of pads 2PD of the wiring substrate SUB1 are electrically coupled together”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyazaki, in view of Kariyazaki (US 20190363050 A1, hereinafter Kariyazaki '050).
Regarding claim 21, Kariyazaki discloses a package substrate (Fig. 6; SUB1), further comprising: a plurality of patterned conductive layers (2PL), comprising a first patterned conductive layer (2PV1), a second patterned conductive layer (2PS3) and a third patterned conductive layer (2PS5), wherein the first substrate pad arrangement is formed from the first patterned conductive layer; a plurality of dielectric layers (2e), alternately stacked with the patterned conductive layers; a plurality of conductive vias (2v), passing through the dielectric layers to connect the patterned conductive layers ([0110] “electrically coupling together the conductor planes”); a first differential pair trace (Tw), formed from a patterned conductive layer (2PS5) and connecting the first pair of substrate pads (2PD1) or/and the second pair of substrate pads (2PD2), respectively; and a second differential pair trace (Rw), formed from the second patterned conductive layer (2PS3) and electrically connecting the third pair of substrate pads (2PD3) or/and the fourth pair of substrate pads (2PD4) through the patterned conductive layers and the conductive vias, respectively.
Kariyazaki fails to teach a first differential pair trace, formed from the first patterned conductive layer.  However, Kariyazaki ‘050 teaches a known technique of forming differential pair traces in a comparable package substrate (Fig. 16), further comprising: a plurality of 
Regarding claim 22, Kariyazaki in view of Kariyazaki ‘050 as applied to claim 21 discloses a package substrate (Kariyazaki ‘050; Fig. 16), further comprising: a ground plane (2CPs; [0370] “shielded by the conductor pattern 2CPs”, [0364] “2CPs…supplied with a reference potential”, [0306] “Vys is connected to…2CPs”, [0292] “Vys for supplying the 
Regarding claim 23, Kariyazaki in view of Kariyazaki ‘050 as applied to claim 22 discloses a package substrate (Kariyazaki ‘050; Fig. 16), wherein the first substrate pad arrangement (2PD) further comprises: a ground substrate pad (2PD between Rx and Ty)(Kariyazaki; Fig. 11; Vys), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4), the ground substrate pad being electrically connected to the ground plane (Kariyazaki ‘050; Fig. 16; 2vs, 2CP).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817